Exhibit 10.1

 

--------------------------------------------------------------------------------

PRECISION CASTPARTS CORP. AND

THE GUARANTEEING SUBSIDIARIES

TO

U.S. BANK NATIONAL ASSOCIATION

as Trustee

 

--------------------------------------------------------------------------------

SIXTH SUPPLEMENTAL INDENTURE

Dated as of June 9, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SIXTH SUPPLEMENTAL INDENTURE

Sixth Supplemental Indenture (this “Supplemental Indenture”), dated as of
June 9, 2006, among Special Metals Corporation, a Delaware corporation, A-1 Wire
Tech, Inc., an Illinois corporation, and Huntington Alloys Corporation, a
Delaware corporation (each a ”Guaranteeing Subsidiary” and, together, the
“Guaranteeing Subsidiaries”), each a subsidiary of Precision Castparts Corp. (or
its permitted successor), an Oregon corporation (the “Company”); the Company;
the other Guarantors (as defined in the Indenture referred to herein); and U.S.
Bank National Association (as successor to J.P. Morgan Trust Company, National
Association, which was successor in interest to Bank One Trust Company, N.A.,
which was successor in interest to The First National Bank of Chicago), as
trustee under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Company and the other Guarantors have heretofore executed and
delivered to the Trustee an indenture, dated as of December 17, 1997, as amended
by indentures supplemental thereto (the “Indenture”; which term as used herein
includes the Second Supplemental Indenture dated December 9, 2003, establishing
the title, form and terms of $200,000,000 aggregate principal amount of the
Company’s 5.60% Senior Notes due 2013 (the “Notes”));

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiaries shall execute and deliver to the Trustee a
supplemental indenture pursuant to which such Guaranteeing Subsidiaries shall
unconditionally guarantee all of the obligations of the Company under the Notes
and the Indenture on the terms and conditions set forth herein (the “Note
Guarantee”); and

WHEREAS, pursuant to Section 901 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, each of the
Guaranteeing Subsidiaries and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

1. Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. Agreement to Guarantee. Each of the Guaranteeing Subsidiaries hereby agrees
as follows:

(a) Along with all other Guarantors, to jointly and severally Guarantee to each
Holder of a Note authenticated and delivered by the Trustee and to the Trustee
and its successors and assigns, irrespective of the validity and enforceability
of the Indenture, the Notes or the obligations of the Company hereunder or
thereunder, that:

(i) the principal of, premium, if any, and interest on the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of, premium, if any, and
interest on the Notes, if lawful (subject in all cases to any applicable grace
period provided herein or therein), and all other obligations of the Company to
the Holders or the Trustee hereunder or thereunder will be promptly paid in full
or performed, all in accordance with the terms hereof and thereof; and

 

1



--------------------------------------------------------------------------------

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, such
Guaranteeing Subsidiary and the other Guarantors shall be jointly and severally
obligated to pay the same immediately. This Note Guarantee is a guarantee of
payment and not of collection.

(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Company, any action to enforce the same or any other
circumstance that might otherwise constitute a legal or equitable discharge or
defense of such Guaranteeing Subsidiary or another Guarantor other than the
defeasance of the Securities pursuant to Section 1302 of the Indenture.

(c) Subject to Section 507 of the Indenture, the following is hereby waived:
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands
whatsoever.

(d) The Note Guarantee shall not be discharged except by complete performance of
the obligations contained in the Notes and the Indenture.

(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Company, such Guaranteeing Subsidiary or the other Guarantors, or any
Custodian, Trustee, liquidator or other similar official acting in relation to
either the Company, such Guaranteeing Subsidiary or the other Guarantors, any
amount paid by either the Trustee or such Holder, this Note Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

(f) Such Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

(g) As between such Guaranteeing Subsidiary and the other Guarantors, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article Five
of the Indenture for the purposes of this Note Guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (y) in the event

 

2



--------------------------------------------------------------------------------

of any declaration of acceleration of such obligations as provided in Article
Five of the Indenture, such obligations (whether or not due and payable) shall
forthwith become due and payable by such Guaranteeing Subsidiary and the other
Guarantors for the purpose of the Note Guarantee. Such Guaranteeing Subsidiary
shall have the right to seek contribution from any non-paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
the Note Guarantee.

(h) That, pursuant to Section 1402 of the Indenture, it is the intention of such
Guaranteeing Subsidiary that its Note Guarantee not constitute a fraudulent
transfer or conveyance for purposes of applicable Bankruptcy or fraudulent
conveyance laws to the extent applicable to its Note Guarantee, and to
effectuate the foregoing intention, agrees hereby irrevocably that the
obligations of such Guaranteeing Subsidiary will be limited to the maximum
amount as will (after giving effect to such maximum amount and any other
contingent and fixed liabilities of such Guaranteeing Subsidiary that are
relevant under any applicable Bankruptcy or fraudulent conveyance laws, and
after giving effect to any collections from, rights to receive contribution from
or payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under Article Fourteen of the Indenture)
result in the obligations of such Guaranteeing Subsidiary under its Note
Guarantee not constituting a fraudulent transfer or conveyance.

3. Execution and Delivery. Each Guaranteeing Subsidiary agrees that the Note
Guarantees shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.

4. Guaranteeing Subsidiaries May Consolidate, Etc., on Certain Terms. None of
the Guaranteeing Subsidiaries may sell or otherwise dispose of all or
substantially all of its assets, or consolidate with or merge with or into
(whether or not such Guaranteeing Subsidiary is the surviving Person) another
Person other than the Company or another Guarantor, unless:

(a) immediately after giving effect to such transaction, no Event of Default
exists; and

(b) (i) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger (if other than
such Guaranteeing Subsidiary) is a corporation or limited liability company,
organized or existing under the laws of the United States, any state thereof or
the District of Columbia and assumes all the obligations of such Guaranteeing
Subsidiary under this Indenture, its Note Guarantee and the Registration Rights
Agreement pursuant to a supplemental indenture satisfactory to the Trustee; or

(ii) immediately after giving effect to such sale or other disposition, such
Guaranteeing Subsidiary would not otherwise be required to provide a Note
Guarantee pursuant to Section 1010(vi) of the Indenture and such sale or
disposition otherwise complies with Article 8 of the Indenture.

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and

 

3



--------------------------------------------------------------------------------

satisfactory in form to the Trustee, of the Note Guarantee endorsed upon the
Notes and the due and punctual performance of all of the covenants and
conditions of this Indenture to be performed by such Guaranteeing Subsidiary,
such successor Person shall succeed to and be substituted for such Guaranteeing
Subsidiary with the same effect as if it had been named herein as such
Guaranteeing Subsidiary. Such successor Person thereupon may cause to be signed
any or all of the Note Guarantees to be endorsed upon all of the Notes issuable
hereunder which theretofore shall not have been signed by the Company and
delivered to the Trustee. All the Note Guarantees so issued shall in all
respects have the same legal rank and benefit under this Indenture as the Note
Guarantees theretofore and thereafter issued in accordance with the terms of
this Indenture as though all of such Note Guarantees had been issued at the date
of the execution hereof.

Except as set forth in Articles 8 and 10 of the Indenture, and notwithstanding
clauses (a) and (b) above, nothing contained in this Indenture or in any of the
Notes shall prevent any consolidation or merger of any Guaranteeing Subsidiary
with or into the Company or another Guarantor, or shall prevent any sale or
conveyance of the property of any Guaranteeing Subsidiary as an entirety or
substantially as an entirety to the Company or another Guarantor.

5. Releases.

(a) A Guaranteeing Subsidiary will be released and relieved of any obligations
under its Note Guarantee: (i) in connection with any sale of all or
substantially all of the assets of such Guaranteeing Subsidiary to a Person that
is not (either before or after giving effect to such transaction) an Affiliate
of the Company in compliance with Article Fourteen of the Indenture; or (ii) if
such Guaranteeing Subsidiary consolidates with or merges with or into another
Person other than the Company or another Guarantor in compliance with Article
Fourteen of the Indenture, and such Guaranteeing Subsidiary is not the surviving
Person, or (iii) if such Guaranteeing Subsidiary would not otherwise be required
to provide a Note Guarantee pursuant to Section 1010(vi) of the Indenture, or
(iv) upon legal defeasance of the Company’s and all Guarantors’ obligations
pursuant to Section 1302 of the Indenture or upon satisfaction and discharge of
the Indenture pursuant to Section 401 of the Indenture. Upon delivery by the
Company to the Trustee of an Officers’ Certificate and an Opinion of Counsel to
the effect that one of the foregoing requirements has been satisfied and that
the conditions to the release of such Guaranteeing Subsidiary under this
Section 5 have been satisfied, the Trustee shall execute any documents
reasonably required in order to evidence the release of such Guaranteeing
Subsidiary from its obligations under its Note Guarantee.

(b) Until release from its obligations under its Note Guarantee, each
Guaranteeing Subsidiary shall remain liable for the full amount of principal of,
premium, if any, and interest on the Notes and for the other obligations of such
Guaranteeing Subsidiary under the Indenture as provided in Article Fourteen of
the Indenture.

6. No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, member, stockholder or agent of the Guaranteeing
Subsidiaries, as such, shall have any liability for any obligations of the
Company or any other Guarantor under the Notes, any Note Guarantees, the
Indenture or this Supplemental Indenture or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of the
Notes by

 

4



--------------------------------------------------------------------------------

accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. The waiver may not be
effective to waive liabilities under the federal securities laws.

7. NEW YORK LAW TO GOVERN. THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

8. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

9. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

10. Trustee. The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiaries and the Company.

[Signature page follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

SPECIAL METALS CORPORATION By:  

/s/ GEOFFREY A. HAWKES

  Name: Geoffrey A. Hawkes   Title: Vice President, Treasurer and Assistant
Secretary

 

A-1 WIRE TECH, INC. By:  

/s/ GEOFFREY A. HAWKES

  Name: Geoffrey A. Hawkes   Title: Vice President, Treasurer and Assistant
Secretary HUNTINGTON ALLOYS CORPORATION By:  

/s/ GEOFFREY A. HAWKES

  Name: Geoffrey A. Hawkes   Title: Vice President, Treasurer and Assistant
Secretary PRECISION CASTPARTS CORP. By:  

/S/ GEOFFREY A. HAWKES

  Name: Geoffrey A. Hawkes   Title: Vice President, Treasurer and Assistant
Secretary U.S. BANK NATIONAL ASSOCIATION,

AS TRUSTEE

By:  

/s/ LINDA A. MCCONKEY

  Name: Linda A. McConkey   Title: Vice President

 

6